i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00526-CR

                                           IN RE Juan MOLINA

                                      Original Mandamus Proceeding1


PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 21, 2009, relator Juan Molina filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his motion for DNA testing. However, on October 15, 2009, the

trial court granted relator’s motion for DNA testing. Accordingly, the petition is DENIED AS

MOOT. TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM

DO NOT PUBLISH




          … This proceeding arises out of Cause No. 1987-CR-5143, styled State of Texas v. Juan Molina, in the 290th
           1

Judicial District Court, Bexar County, Texas, the Honorable Sharon MacRae presiding.